 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICARDO CHAVEZ,                                  No. 1:19-cv-00646-DAD-JLT
12                       Plaintiff,
13           v.                                        ORDER GRANTING DEFENDANTS’
                                                       MOTION TO DISMISS
14    CITY OF CALIFORNIA, et al.,
                                                       (Doc. No. 28)
15                       Defendants.
16

17          This matter is before the court on a motion to dismiss plaintiff’s first amended complaint

18   (“FAC”) filed by defendants City of California City (the “City”) and four of its police officers

19   (collectively, “defendants”). (Doc. No. 28.) A hearing on the motion was held on November 5,

20   2019. Attorney Herbert John Hayden appeared telephonically on behalf of plaintiff Ricardo

21   Chavez (“plaintiff”). Attorney Patrick Daniel Moriarty appeared telephonically on behalf of

22   defendants. The court has considered the parties’ briefs and oral arguments and, for the reasons

23   set forth below, will grant defendants’ motion to dismiss without leave to amend.

24                                           BACKGROUND

25          In his FAC, plaintiff alleges as follows. On or about April 7, 2019, plaintiff invited three

26   individuals to a house he owned, located at 17093 Hacienda Boulevard, California City, CA

27   93505 (the “Property”), to assist him with loading equipment into a rental truck in order to move

28   the equipment to a storage facility. (Doc. No. 23 (“FAC”) at ¶¶ 4, 23.) That same day, defendant
                                                       1
 1   Brian Hansen, an officer employed by the California City Police Department (“CCPD”), arrived

 2   at the Property. (Id. at ¶ 25.) Plaintiff identified himself to defendant Officer Hansen as the

 3   owner of the house. (Id. at ¶¶ 26, 27.) Defendant Officer Hansen replied that he was responding

 4   to a call regarding a suspected burglary. (Id. at ¶ 27.) Shortly thereafter another CCPD officer,

 5   defendant Officer Ortega,1 arrived at the Property. (Id. at ¶ 28.) Plaintiff “asked the police

 6   officers to leave the [] Property because there was no burglary in progress . . ..” (Id. at ¶ 29.)

 7            The police officers, however, did not leave, and instead “proceeded to attempt a search of

 8   the residence/home . . . and [searched the] Penske rental truck parked in the driveway of the []

 9   Property.” (Id. at ¶ 30.) Plaintiff alleges that this search was conducted “without a warrant,

10   probable cause[,] or reasonable suspicion that any crime whatsoever had been committed by

11   Plaintiff or any of his guests.” (Id. at ¶ 31.) After searching the rental truck, defendant Officer

12   Hansen informed plaintiff and his guests that “trace amount[s] of cannabis residue” was found on

13   the equipment inside the truck and he placed the four men under arrest. (Id. at ¶ 38.) Later that

14   day, defendant Officer Hansen applied for and was issued a search warrant for the Property. (Id.

15   at ¶ 39.) CCPD sergeants defendants Jack Craig and Jesse Hightower, along with defendants

16   Officers Hansen and Ortega and Does 1–50, executed that search warrant. (Id. at ¶ 40.) While

17   searching the Property, “the officers damaged and destroyed Plaintiff’s personal property,”

18   “seized numerous household items, furniture, and equipment from the [] Home and the Penske

19   rental truck,” and “dumped over beds and furniture, removed clothing and other personal items

20   from closets, cabinets, and dressers[,] leaving hallways, passageways, doorways, and other
21   pathways blocked and cluttered.” (Id. at ¶ 41.)

22            As a result of the search, plaintiff was charged in the Kern County Superior Court with

23   opening or maintaining a place for the purpose of selling a controlled substance (honey oil2), in

24   violation of California Health & Safety Code § 11366, as well as five other charges. (Id. at ¶ 53.)

25

26   1
         Defendant Ortega’s first name is not alleged in the FAC.
27
     2
      “Honey oil” is a concentrated form of marijuana produced by the solvent extraction of
28   marijuana.
                                                    2
 1   Plaintiff pled nolo contendere to violating Health & Safety Code § 11366,3 and the remaining

 2   charges brought against him were dismissed. (Id. at ¶ 54.) Since plaintiff entered his plea,

 3   defendants have not returned to him the property seized pursuant to the warrant. (Id. at ¶ 55.)

 4          Based on these facts, the FAC asserts the following causes of action: (1) unlawful search

 5   in violation of the Fourth Amendment; (2) unlawful seizure in violation of the Fourth

 6   Amendment; (3) conversion; (4) intentional infliction of emotional distress; (5) false arrest or

 7   imprisonment; (6) negligence; and (7) violations of California’s Bane Act, California Civil Code

 8   § 52.1.4 (Id. at 15–28.) Each of the claims is asserted against each of the named defendants.

 9           On September 6, 2019, defendants filed the pending motion to dismiss. On September

10   24, 2019, plaintiff filed his opposition to that motion and, on October 29, 2019, defendants filed

11   their reply. (Doc. Nos. 31, 34.)

12                                          LEGAL STANDARD

13          The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test the legal

14   sufficiency of the complaint. N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir.

15   1983). “Dismissal can be based on the lack of a cognizable legal theory or the absence of

16   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

17   F.2d 696, 699 (9th Cir. 1990). A plaintiff is required to allege “enough facts to state a claim to

18   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

19   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

20   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
21   Iqbal, 556 U.S. 662, 678 (2009).

22
     3
23     The FAC alleges that plaintiff pled nolo contendere to violating California Health & Safety
     Code § 11366.5(A) (see FAC at ¶ 54), but this is clearly a typographical error since a review of
24   the other allegations of the FAC, as well as the plea itself which this court will take judicial notice
     of, indicates that plaintiff pled nolo contendere to the § 11366 charge (see, e.g., Doc. No. 28-1 at
25   30).
26   4
       The FAC also asserts a cause of action for violations of the Fourteenth Amendment’s Equal
27   Protection Clause. (See FAC at 18–20.) However, in his opposition to the pending motion,
     plaintiff stated that this claim may be dismissed with prejudice as to all defendants. (Doc. No. 31
28   at 8.) Accordingly, the court will dismiss plaintiff’s equal protection claim with prejudice.
                                                        3
 1             In determining whether a complaint states a claim on which relief may be granted, the

 2   court accepts as true the allegations in the complaint and construes the allegations in the light

 3   most favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Love v.

 4   United States, 915 F.2d 1242, 1245 (9th Cir. 1989). However, the court need not assume the truth

 5   of legal conclusions cast in the form of factual allegations. U.S. ex rel. Chunie v. Ringrose, 788

 6   F.2d 638, 643 n.2 (9th Cir. 1986). While Rule 8(a) does not require detailed factual allegations,

 7   “it demands more than an unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal,

 8   556 U.S. at 678. A pleading is insufficient if it offers mere “labels and conclusions” or “a

 9   formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555; see also

10   Iqbal, 556 U.S. at 676 (“Threadbare recitals of the elements of a cause of action, supported by

11   mere conclusory statements, do not suffice.”). Moreover, it is inappropriate to assume that the

12   plaintiff “can prove facts which it has not alleged or that the defendants have violated the . . . laws

13   in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State

14   Council of Carpenters, 459 U.S. 519, 526 (1983).

15                                                 ANALYSIS

16             In moving to dismiss, defendants’ primary argument is that the FAC fails to state a claim

17   because each of plaintiff’s causes of action is barred either by the decision in Heck v. Humphrey,

18   512 U.S. 477 (1994), or its California state-law equivalent, Yount v. City of Sacramento, 43 Cal.

19   4th 885 (2008), both of which prohibit a plaintiff from asserting a claim that would necessarily

20   imply the invalidity of a criminal conviction or sentence. (Doc. No. 28 at 2, 18, 23.)
21             Before analyzing this argument, the court will first address defendants’ request for judicial

22   notice.

23   A.        Defendants’ Request for Judicial Notice Will Be Granted

24             Defendants request that the court take judicial notice of: (1) a copy of the search warrant

25   authorizing the search of the Property and defendant Hansen’s affidavit in support thereof; (2) a

26   certified copy of the criminal complaint filed against plaintiff in the Kern County Superior Court;
27   (3) a certified copy of the register of actions from the state court criminal case; (4) a certified

28   copy of plaintiff’s entry of plea form in the state court action; (5) a certified copy of the transcript
                                                          4
 1   from the plea hearing; and (6) a certified copy of the “Declaration of Probable Cause” and the

 2   police report relating to the events of April 7, 2019. (Doc. No. 28-1 at 2; see also id. at Exs. A–

 3   F.) Plaintiff objects to defendants’ request to the extent they are “seek[ing] to establish the

 4   truthfulness of Defendant Hansen’s narrative in the search warrant . . . and the incident-related

 5   police reports . . ..” (Doc. No. 32 at 2.)

 6           Ordinarily, the court considers only the complaint and documents attached thereto in

 7   deciding a motion to dismiss; however, the court may also take judicial notice of matters of public

 8   record. Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001). Pursuant to the Federal

 9   Rule of Evidence 201(b), a court may “judicially notice a fact that is not subject to reasonable

10   dispute because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2)

11   can be accurately and readily determined from sources whose accuracy cannot reasonably be

12   questioned.” When a court takes judicial notice of a document, “it may do so not for the truth of

13   the facts recited therein, but for the existence of the [record], which is not subject to reasonable

14   dispute over its authenticity.” Lee, 250 F.3d at 690 (internal quotation marks and citation

15   omitted).

16           Here, the court will take judicial notice of the certified copies of the documents from the

17   file of the state court criminal prosecution of plaintiff. See Lininger v. Pfleger, No. 17-cv-03385-

18   SVK, 2017 WL 5128170, at *1 (N.D. Cal. Nov. 6, 2017) (“The documents submitted for judicial

19   notice are documents filed in Plaintiff’s state court criminal proceedings, which are suitable for

20   judicial notice under Fed. R. Evid. 201(b).”) (citing Dawson v. Mahoney, 451 F.3d 550, 551 (9th
21   Cir. 2006)). The court will also take judicial notice of the certified copy of the police report

22   because, as discussed in this order, that report formed the factual basis for plaintiff’s entry of a

23   nolo contendere plea and was a document filed in the state court criminal action. Finally, the

24   court will take judicial notice of the search warrant, as “[c]ourts regularly find that search

25   /////

26   /////
27   /////

28   /////
                                                         5
 1   warrants are public records properly subject to judicial notice[.]” Ferguson v. California Dep’t of

 2   Justice, No. 16-cv-06627-HSG, 2017 WL 2851195, at *1 (N.D. Cal. July 4, 2017).5

 3   B.     Plaintiff’s Federal Claims are Barred by Heck

 4          As noted, in moving to dismiss, defendants argue that plaintiff’s claims that his detention,

 5   arrest, and search of his property were unlawful are barred by the decision in Heck. In Heck, the

 6   Supreme Court held that

 7                  in order to recover damages for allegedly unconstitutional conviction
                    or imprisonment, or for other harm caused by actions whose
 8                  unlawfulness would render a conviction or sentence invalid, a § 1983
                    plaintiff must prove that the conviction or sentence has been reversed
 9                  on direct appeal, expunged by executive order, declared invalid by a
                    state tribunal authorized to make such determination, or called into
10                  question by a federal court’s issuance of a writ of habeas corpus. A
                    claim for damages bearing that relationship to a conviction or
11                  sentence that has not been so invalidated is not cognizable under
                    § 1983. Thus, when a [plaintiff] seeks damages in a § 1983 suit, the
12                  district court must consider whether a judgment in favor of the
                    plaintiff would necessarily imply the invalidity of his conviction or
13                  sentence; if it would, the complaint must be dismissed . . .. But if the
                    district court determines that the plaintiff’s action, even if successful,
14                  will not demonstrate the invalidity of any outstanding criminal
                    judgment against the plaintiff, the action should be allowed to
15                  proceed, in the absence of some other bar to the suit.
16   512 U.S. at 486–87.

17          Here, the parties agree that plaintiff was convicted pursuant to his nolo contendere plea to

18   opening or maintaining a place for the purpose of selling a controlled substance (honey oil), in

19   violation of California Health & Safety Code § 11366. The parties also agree that the conviction

20   has not been reversed, expunged, declared invalid, or called into question by the issuance of a
21   writ of habeas corpus. Defendants argue that, as a result, plaintiff’s claims presented in this civil

22   action are Heck barred because: (1) “[b]y attacking the lawfulness of his seizure, Plaintiff calls

23   into question the propriety of his Health & Safety Code § 11366 conviction”; and (2) “[s]uccess

24
     5
       In addition, the court notes that plaintiff incorporated the search warrant into his FAC by
25   reference in alleging that defendants “seized objects outside the scope of those enumerated in the
26   search warrant.” (FAC at ¶ 60d); see also Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005)
     (“[T]he ‘incorporation by reference’ doctrine [applies] to situations in which the plaintiff’s claim
27   depends on the contents of a document, the defendant attaches the document to its motion to
     dismiss, and the parties do not dispute the authenticity of the document, even though the plaintiff
28   does not explicitly allege the contents of that document in the complaint.”).
                                                         6
 1   on Plaintiff’s unlawful search claim would necessarily invalidate his conviction.” (Doc. No. 28 at

 2   19–20.) Plaintiff counters that his claims are not Heck-barred because his “conviction [wa]s

 3   derived from a plea rather than from a verdict obtained by supposedly illegal evidence.” (Doc.

 4   No. 31 at 3.) As one court has observed under similar circumstances, “[t]he parties’

 5   disagreement on this point reflects tension in the case law applying Heck in the context of guilty

 6   and no-contest pleas[.]” Farrow v. Lipetzky, No. 12-cv-06495-JCS, 2017 WL 1540637, at *8

 7   (N.D. Cal. Apr. 28, 2017). Ninth Circuit law on this issue has been described by another district

 8   court as “admittedly somewhat confusing[.]” Best v. Beresford, No. 3:18-cv-00554-RCJ-WGC,

 9   2019 WL 1461921, at *8 (D. Nev. Feb. 27, 2019), report and recommendation adopted, No.

10   3:18-cv-00554-RCJ-WGC, 2019 WL 1472360 (D. Nev. Apr. 2, 2019). Below, the court will

11   address the relevant Ninth Circuit decisions.

12           The first such decision is that in Szajer v. City of Los Angeles, 632 F.3d 607 (9th Cir.

13   2011). In that case, although originally charged in thirteen criminal counts, both plaintiffs entered

14   a plea of no contest to a single count of felony possession of a weapon. Id. at 609. Thereafter,

15   the plaintiffs filed a § 1983 suit alleging that police officers had violated their civil rights by

16   conducting illegal searches and unlawfully seizing their personal property, arguing that the police

17   had created fictitious informants and included false information in their applications for a search

18   warrant authorizing the search of the plaintiffs’ residence and a vacation home. Id. at 609–10.

19   The district court concluded that the plaintiffs’ claims were barred by Heck because a finding in

20   their favor would necessarily imply the invalidity of their convictions entered pursuant to their no
21   contest plea. Id. at 610. The Ninth Circuit affirmed, relying on its prior decision in Whitaker v.

22   Garcetti, 486 F.3d 572, 574 (9th Cir. 2007). In Whitaker the court had held that plaintiffs, who

23   were convicted of possession of cocaine by way of guilty plea, were Heck-barred from bringing

24   § 1983 claims alleging that police officers provided false information in an application “for

25   wiretaps that ultimately produced the evidence that triggered the investigations against them”

26   because doing so would “‘challenge the search and seizure of the evidence upon which their
27   criminal charges and convictions were based.’” Szajer, 632 F.3d at 611 (quoting Whitaker, 486

28   F.3d at 577, 584).
                                                          7
 1          A few months after Szajer was decided, the Ninth Circuit issued its decision in Lockett v.

 2   Ericson, 656 F.3d 892 (9th Cir. 2011), a case upon which plaintiff relies heavily here in opposing

 3   the pending motion to dismiss. At first glance, the holding in Lockett may arguably appear to

 4   contradict the Ninth Circuit’s prior decisions in Szajer and Whitaker which were not addressed in

 5   Lockett. However, upon closer review it becomes clear that such is not the case. In Lockett, the

 6   plaintiff’s neighbor had reported him for drunk driving after he drove his car off road, abandoned

 7   it, and walked home. Id. at 894. Plaintiff brought a § 1983 action against the police department

 8   and several of its officers alleging violations of the Fourth Amendment after the officers entered

 9   his home “without a warrant and obtained evidence that he had driven under the influence earlier

10   in the night.” Id. at 893. “The ensuing state prosecution concluded when [the plaintiff] pled nolo

11   contendere to a violation of [the] California Vehicle Code.” Id. The defendants in Lockett argued

12   that the plaintiff’s subsequent § 1983 action was barred by Heck because successfully arguing

13   that the search of his home was unconstitutional would render his conviction invalid. Id. at 895.

14   The district court agreed and dismissed plaintiff’s complaint as Heck barred. The Ninth Circuit

15   reversed, noting that Lockett’s conviction was obtained as the result of his nolo contendere plea

16   and that “[h]e was not tried, and no evidence was introduced against him.” Id. at 896–97. The

17   court found that Lockett’s conviction did “not in any way depend on the legality of the search of

18   his home,” and that his conviction therefore did not bar his § 1983 suit challenging the legality of

19   the search of his home. Id. at 897 .

20          Without addressing its prior decisions in Szajer and Whitaker, the Ninth Circuit in Lockett
21   found that the its prior holding in Ove v. Gwinn, 264 F.3d 817 (9th Cir. 2001), was “dispositive in

22   Lockett’s case.” 656 F.3d at 896. In Ove, three plaintiffs who were arrested for suspicion of

23   driving under the influence of alcohol consented to blood tests and subsequently had their blood

24   drawn. 264 F.3d at 820. After criminal charges were filed, each of the plaintiffs moved to

25   suppress the blood test results. Id. One plaintiff’s motion was granted and his case was

26   dismissed; one plaintiff’s motion was taken off calendar; and one’s motion was denied. Id.
27   Thereafter, the latter two plaintiffs (Ove and Forest) pled nolo contendere and guilty,

28   respectively. Id. The plaintiffs eventually filed a civil suit and asserted a § 1983 claim, alleging
                                                        8
 1   that defendants “conspired and arranged for the use of employees in the withdrawal of blood who

 2   were not licensed, qualified, or permitted to draw blood or handle syringes under California law.”

 3   Id. (internal quotation marks omitted). The district court dismissed the § 1983 claim, arguing that

 4   it was barred by Heck. Id. at 821. The Ninth Circuit reversed, holding that:

 5                  [I]t is apparent that the plaintiffs’ lawsuit, even if successful, would
                    not necessarily imply the invalidity of Ove and Forest’s DUI
 6                  convictions. Their lawsuit concerns the way in which their blood
                    was drawn. But blood evidence was not introduced against them.
 7                  No evidence was introduced against them. They pleaded guilty or
                    nolo contendere, respectively. Their convictions derive from their
 8                  pleas, not from verdicts obtained with supposedly illegal evidence.
                    The validity of their convictions does not in any way depend upon
 9                  the legality of the blood draws . . . .
10                  The point is illustrated by [the Ninth Circuit’s] decision in Smithart
                    v. Towery, 79 F.3d 951, 952 (9th Cir. 1996). In Smithart, the plaintiff
11                  had pleaded guilty in state court to assault with a deadly weapon. In
                    his federal § 1983 lawsuit, the plaintiff alleged, first, that he had been
12                  arrested without probable cause and had unfounded criminal charges
                    brought against him, and second, that he had been the victim of
13                  excessive force during his arrest. [The Ninth Circuit] held that the
                    former claim was barred by Heck because it would necessarily imply
14                  the invalidity of the conviction, but that the excessive force claim
                    was not. Even if the plaintiff recovered a judgment for damages for
15                  excessive force, the validity of his underlying guilty plea and
                    conviction would not be affected.
16

17   Id. at 823 (footnotes omitted). The Ove court found that “Ove and Forest’s § 1983 claim . . .

18   [wa]s analogous to Smithart’s excessive force claim” because, “[e]ven if the plaintiffs prove[d]

19   everything they allege[d] about the blood draws, a judgment in their favor w[ould] not imply the

20   invalidity of their DUI convictions [as] the convictions d[id] not depend upon the blood draws.”
21   Id.

22          The Ninth Circuit confronted the issue of Heck’s applicability to no contest pleas again in

23   Byrd v. Phoenix Police Department, 885 F.3d 639, 645 (9th Cir. 2018). There, the plaintiff had

24   pleaded guilty to conspiracy to commit possession of a dangerous drug. Id. at 641.

25   Subsequently, he filed a § 1983 complaint alleging violations of his constitutional rights during

26   the traffic stop that resulted in his arrest and eventual conviction. Id. at 640. The plaintiff alleged
27   that officers had stopped him for riding his bicycle without a headlight but did not cite him for

28   that violation, and instead searched him and his belongings, and thereafter “beat the crap out of
                                                         9
 1   him,” causing serious injuries. Id. at 640–41. Among other claims, he alleged that he was

 2   unlawfully searched and seized by the officers. Id. at 641. The district court dismissed the

 3   plaintiff’s unlawful search and seizure claims as barred by Heck. Id. The Ninth Circuit, however,

 4   reversed. Id. at 643. After analyzing its prior decisions involving the applicability of Heck to

 5   pleas—including those in Ove, Sjazer, Whitaker, and Lockett—the Ninth Circuit found that Heck

 6   did not bar the plaintiff’s search and seizure claims because he pleaded guilty to the conspiracy

 7   charge and no evidence was produced against him at his plea hearing. Id. at 644. The defendants

 8   argued that the decisions in Sjazer and Whitaker supported application of the Heck bar to the

 9   plaintiff’s claims, but the Byrd court distinguished those cases from the one before it, noting that,

10   in those cases, the evidence supporting the possession convictions was found in the challenged

11   searches, and therefore prevailing on a § 1983 suit challenging those searches would necessarily

12   imply the invalidity of the convictions. Id. at 644–45.

13                  [I]n contrast, Byrd’s conviction was based on methamphetamine he
                    threw when the police were questioning him, which they
14                  subsequently recovered “a distance away from where he was at.”
                    Byrd’s civil suit concerns allegations that the police illegally
15                  searched his person and used excessive force on him—after they
                    discovered the drugs, for all we know—which has nothing to do with
16                  the evidentiary basis for his conspiracy conviction.
17   Id. at 645. Thus, the Ninth Circuit concluded that “success in Byrd’s § 1983 action [would] not

18   ‘necessarily imply’ that his conviction was invalid.” Id.

19          Several district courts have found the aforementioned Ninth Circuit jurisprudence to be

20   confusing. See, e.g., Taylor v. Cty. of Pima, No. CV-15-00152-TUC-RM, 2017 WL 6550590, at
21   *8 (D. Ariz. Mar. 16, 2017) (“At first glance, the decisions in Lockett, Ove, and Szajer appear to

22   be inconsistent.”), motion to certify appeal granted, reconsideration denied, No. CV-15-00152-

23   TUC-RM, 2017 WL 6550602 (D. Ariz. June 6, 2017), and aff’d in part, appeal dismissed in part,

24   913 F.3d 930 (9th Cir. 2019); Hilson v. Arnett, No. 1:15-cv-01240-DAD-MJS (PC), 2017 WL

25   1375219, at *3 (E.D. Cal. Apr. 17, 2017) (“District courts have struggled to divine the import of

26   Lockett on the relationship between Heck and no contest pleas.”), report and recommendation
27   adopted, No. 1:15-cv-01240-DAD-MJS (PC), 2017 WL 1956729 (E.D. Cal. May 11, 2017);

28   Cooley v. City of Vallejo, No. 2:14-CV-0620-TLN-KJN, 2014 WL 3749369, at *4 (E.D. Cal. July
                                                       10
 1   29, 2014) (observing “that this court does not agree that a no contest plea should automatically

 2   insulate a subsequent section 1983 action from Heck’s reach,” but finding that “Lockett is binding

 3   upon a district court”), report and recommendation adopted, No. 2:14-CV-620-TLN-KJN, 2014

 4   WL 4368141 (E.D. Cal. Sept. 2, 2014); Leon v. San Jose Police Dep’t, No. 5:11-CV-05504 HRL,

 5   2013 WL 5487543, at *4 (N.D. Cal. Sept. 30, 2013) (same). The undersigned agrees that the

 6   Ninth Circuit’s jurisprudence on Heck’s applicability to convictions obtained by way of pleas is

 7   not a model of clarity, but also joins those district courts within the circuit to find that these Ninth

 8   Circuit’s decisions are reconcilable. As one district court has summarized:

 9                  Taken together, the precedent discussed above indicates that Heck’s
                    inapplicability to certain cases involving [] pleas is essentially an
10                  application of the harmless error exception first recognized in Heck
                    itself, or more generally, the rule that success on a claim must
11                  necessarily imply the invalidity of the conviction in order to be
                    barred by Heck. Where an alleged constitutional violation relates
12                  only to evidence that might or might not be admissible despite the
                    error, might or might not be necessary to convict the defendant at
13                  trial, and regardless is not necessary for the defendant to enter a []
                    plea, then a successful claim that the evidence was obtained in
14                  violation of the constitution would not necessarily imply the
                    invalidity of the conviction. Accordingly, in considering whether
15                  Heck bars claims of other constitutional violations by defendants
                    who have pled [] to crimes, a court must look to what effect such a
16                  violation would necessarily have on the validity of the conviction.
17   Farrow, 2017 WL 1540637, at *9; see also Gordon v. Perris Police Station, No. EDCV 18-315-

18   RGK (AGR), 2019 WL 3021465, at *5 (June 14, 2019) (“A Heck bar may be based on a

19   conviction resulting from a guilty or no contest plea, depending on the nature of the § 1983

20   claims and the factual basis for the plea.”), report and recommendation adopted, 2019 WL
21   3017764 (C.D. Cal. July 10, 2019); Best, 2019 WL 1461921, at *10 (“Following Byrd, it seems

22   that in the Ninth Circuit, whether a section 1983 claim will be Heck-barred when the underlying

23   conviction was obtained pursuant to a no contest (or guilty) plea depends on the allegations in the

24   section 1983 action and the evidentiary basis of the conviction.”); Taylor, 2017 WL 6550590, at

25   *8 (“[T]he [Ninth Circuit’s] decisions are reconcilable if they are understood as together standing

26   for the proposition that a § 1983 action is Heck-barred when successfully proving the plaintiff’s
27   § 1983 claims would fatally undermine the factual basis of an outstanding plea-based conviction,

28   because under such circumstances the § 1983 action challenges the validity of the outstanding
                                                         11
 1   conviction.”); Covey v. Assessor of Ohio Cty., 777 F.3d 186, 197 (4th Cir. 2015) (“[A] civil-rights

 2   claim does not necessarily imply the invalidity of a conviction or sentence if (1) the conviction

 3   derives from a guilty plea rather than a verdict obtained with unlawfully obtained evidence and

 4   (2) the plaintiff does not plead facts inconsistent with guilt.”) (citing Lockett v. Ericson, 656 F.3d

 5   892, 897 (9th Cir. 2011).

 6          Plaintiff counters that the constitutional and state law based claims he asserts in this civil

 7   action are not Heck-barred solely because his criminal “conviction [wa]s derived from a plea

 8   rather than from a verdict obtained by supposedly illegal evidence.” (Doc. No. 31 at 3.)

 9   Plaintiff’s position is obviously contrary to the undersigned’s interpretation of the Ninth Circuit’s

10   decisions in this area as explained above. Adoption of plaintiff’s argument would render Heck

11   entirely inapplicable where an underlying criminal conviction was obtained by way of plea. The

12   Ninth Circuit did not so hold in Lockett, and its decisions in Ove (on which the court in Lockett

13   relied) and in Byrd make clear that plaintiff’s contention has been rejected by that court. Rather,

14   whether a § 1983 or other civil claim is Heck-barred where the underlying criminal conviction

15   was obtained by way of plea (whether no contest or guilty) turns on the nature of the allegations

16   in the civil action, the factual basis of the criminal conviction, and whether success on the former

17   would undermine the validity of the latter. Accordingly, below the court will analyze whether

18   plaintiff succeeding on his Fourth Amendment and other civil claims in this action would

19   necessarily imply the invalidity of his conviction obtained pursuant to his no contest plea.

20          In this action, plaintiff alleges that defendants violated his Fourth Amendment rights by
21   searching, seizing, and arresting him “without reasonable suspicion or probable cause” and by

22   searching the rental truck “without Plaintiff’s consent or the consent of his guests.” (FAC at 15–

23   18.) These claims, however, are inconsistent with his plea in the underlying criminal prosecution.

24   As demonstrated by that plea, which the court has taken judicial notice of, plaintiff “freely and

25   voluntarily plead . . . NO CONTEST to the charge[]” of opening or maintaining a place for the

26   purpose of selling a controlled substance (honey oil), in violation of California Health & Safety
27   Code § 11366 (Doc. No. 28-1 at 38.) In his plea, plaintiff also acknowledged that he

28   “underst[ood] that the court [wa]s required to find a factual basis for [his] plea to make sure that
                                                        12
 1   [he] [was] entering a plea to the proper offense[] under the facts of the case.” (Id.) Most

 2   importantly, plaintiff specifically acknowledged that he “underst[ood] that the court may consider

 3   the following as proof of the factual basis for [his] plea: . . . [the] Police report.”6 (Id.) The

 4   police report upon which the factual basis for plaintiff’s plea of no contest was explicitly based, in

 5   turn, recited the following facts:

 6           1. “[T]here is probable cause to believe this arrestee has committed a crime.” (Doc. No. 28-

 7              1 at 73.)

 8           2. After responding to a possible burglary, “[o]fficers observed large equipment used to

 9              extract THC from marijuana in the back of a moving truck along with the odor of

10              marijuana.” (Id. at 74) (emphasis omitted); (see also id. at 80) (after arriving at the

11              Property, defendant Hansen “looked at the Penske moving truck which had the back door

12              all the way up and open” and “observed large equipment in the back of the truck [that he]

13              recognized as being used to possibly make honey oil and extract THC from marijuana”);

14              (id.) (defendant Hansen “walked closer to the Penske truck and equipment and could

15              smell a strong odor of marijuana emitting from the truck and equipment”).

16           3. “Officers observed multiple plant chemicals inside the residence.” (Id.) (emphasis

17              omitted); (see also id. at 80) (defendant Hansen “got approximately 10 feet from the front

18              wooden and glass doors [and could] smell a strong odor of marijuana emitting from the

19   /////

20
     6
       Next to each of these statements on his change of plea form, plaintiff placed his initials and
21   signed the final page, where it was noted that “[he] ha[d] read or ha[d] read to [him] th[e] form
22   and ha[d] initialed each of the items that applie[d] to [his] case.” (Doc. No. 28-1 at 40.)
     Moreover, at the change of plea hearing, the state trial court asked plaintiff’s attorney if he had
23   discussed with plaintiff the possible consequences of his plea and whether counsel joined in the
     waiver, stipulated to the factual basis, and consented to plaintiff’s change of plea, and plaintiff’s
24   attorney answered those questions in the affirmative. (Id. at 54.) Accordingly, plaintiff’s
     contention that he did not stipulate to the factual basis for his plea (Doc. No. 31 at 4) is wholly
25   without merit. Moreover, plaintiff’s reliance on the decision People v. Willard, 154 Cal. App. 4th
26   1329, 1334 (2007), for the proposition that a stipulation to the existence of a factual basis without
     any reference to a document in the record is insufficient to establish an actual factual basis for a
27   plea (Doc. No. 31 at 4) is misplaced given the record in this case. For, here, plaintiff’s stipulation
     to a factual basis for his no contest plea specifically did reference a document (the police report)
28   as providing the specific factual basis for that plea. (See Doc. No. 28-1 at 38.)
                                                         13
 1          front doors of the residence” and he “stood about 3 feet from the front door . . . [and]

 2          observed multiple containers in the hallway that appeared to be some sort of chemicals”).

 3      4. “Officers obtained a search warrant for the residence and located multiple 50 gallon trash

 4          bags containing marijuana along with several 50 gallon containers with hazardous

 5          chemicals.” (Id.) (emphasis omitted).

 6      5. “Inside the residence appeared to be used to first illegally grow marijuana and then extract

 7          THC from marijuana and make honey oil.” (Id.) (emphasis omitted); (see also id. at 80)

 8          (“There were also large 50 gallon containers containing chemicals such as hydrogen

 9          peroxide and ethanol. In the hallway were several containers of chemicals as well as

10          boxes containing glass beakers and different types of valves. There were also more boxes

11          that contained a large amount of unknown dark brownish tar in glass mason jars.”); (id.)

12          (“[T]here was large equipment that was used to cook or pressurize the marijuana with

13          multiple 5 gallon containers labeled ‘house ethanol’ containing an unknown fluid.”).

14      6. “There were also marijuana grow lights in the garage and make shift breaker panels

15          installed inside the residence bypassing the electric meter.” (Id.) (emphasis omitted); (see

16          also id. at 81) (“In the garage were several grow lights along with large air filters and

17          more 50 gallon containers of plants[,] chemicals and hydrogen peroxide.”).

18          Because plaintiff stipulated to these specific facts as providing the factual basis for his no

19   contest plea, the claims he is attempting to assert in this action based upon his allegation that

20   defendants violated his Fourth Amendment rights by searching and seizing him and his
21   belongings without any probable cause or reasonable suspicion to do so are barred by Heck. This

22   is so because were plaintiff to prevail on his claims in this civil action it would necessarily call

23   into question the validity of his criminal conviction obtained by way of his no contest plea in

24   which he admitted that defendants had probable cause and admitted facts establishing a

25   reasonable suspicion and/or probable cause to seize and arrest him and search him and his

26   property. See, e.g., Walton v. Cty. of Sutter, No. 2:18-cv-00080-TLN DB PS, 2019 WL 3522463,
27   at *3 (E.D. Cal. Aug. 2, 2019) (“[P]laintiff is challenging his arrest for the same crime he was

28   later convicted for [by plea]. In this regard, if plaintiff’s arrest was proven to be invalid that
                                                        14
 1   would imply the invalidity of his conviction [by plea].”), report and recommendation adopted,

 2   No. 2:18-cv-00080-TLN-DB, 2019 WL 4166830 (E.D. Cal. Sept. 3, 2019); Kowarsh, 2015 WL

 3   2406785, at *8 (“If Plaintiff successfully showed that Defendants Jay and O’Connell maliciously

 4   prosecuted him by ignoring exculpatory blood evidence, this would reveal an inconsistency with

 5   his no contest plea by suggesting that he contested the charges against him and had evidence to

 6   support his opposition. At bottom, his current claim implies that the sentence he served as part of

 7   his no contest plea was invalid.”); Shabazz v. Parris, No. CV 12-5803-SVW DFM, 2014 WL

 8   2986485, at *4 (C.D. Cal. May 27, 2014) (“Because Plaintiff is alleging that officers engaged in

 9   an illegal search and seizure in relation to the criminal charges for which he was ultimately

10   indicted, his claims appear to be foreclosed by Heck because he has pleaded guilty in the Criminal

11   Case.”), report and recommendation approved, No. CV 12-05803-SVW DFM, 2014 WL

12   2986508 (C.D. Cal. July 2, 2014).

13          Plaintiff attempts to circumvent this conclusion by arguing that “the initial search by

14   Defendant Hansen of the Penske truck is temporally and spatially separate from the . . . plea []

15   facts . . . which occurred four to five hours later after Plaintiff’s original detention.” (Doc. No. 31

16   at 4–5.) In other words, plaintiff argues that “[t]he search of the home is what the plea of no

17   contest is based upon and not the initial search of the Penske truck.” (Id. at 5.) Plaintiff’s

18   arguments in this regard are both unsupported and unpersuasive. First, the factual basis for

19   plaintiff’s no contest plea—the police report—reflects that “[o]fficers observed large equipment

20   used to extract THC from marijuana in the back of a moving truck along with the odor of
21   marijuana.” (Doc. No. 28-1 at 74) (emphasis omitted); (see also id. at 80) (after arriving at the

22   Property, defendant Hansen “looked at the Penske moving truck which had the back door all the

23   way up and open” and “observed large equipment in the back of the truck [that he] recognized as

24   being used to possibly make honey oil and extract THC from marijuana”); (id.) (defendant

25   Hansen “walked closer to the Penske truck and equipment and could smell a strong odor of

26   marijuana emitting from the truck and equipment”). Plaintiff stipulated to these facts as the basis
27   for his no contest plea and those facts established both probable cause and a reasonable suspicion

28   with respect to the search of the truck. If plaintiff were now permitted to proceed with his claims
                                                        15
 1   in this action challenging the legality of the officers’ search of the Penske truck, he would

 2   necessarily be calling into question his criminal conviction obtained by way of his plea. Second,

 3   the officers’ search of the Property was not “temporally and spatially separate” from their initial

 4   search of the truck. Rather, the facts and evidence gleaned by the officers during their search of

 5   the truck formed part of the basis for the issuance of the warrant to search the house. Indeed, the

 6   affidavit that defendant Hansen submitted to obtain the search warrant at issue notes that he had

 7   already “observed different types of large equipment used for extracting THC from marijuana”

 8   and that he “could also smell a strong odor of marijuana emitting from . . . the moving truck.”

 9   (Id. at 8.) In other words, the search of the truck was in fact closely related to the search of the

10   Property. Finally, the court notes that plaintiff perhaps could have limited the factual basis for his

11   plea to the search of the Property, but this he did not do. Instead he broadly agreed to the police

12   report as the factual basis for his plea. See Winder v. McMahon, 345 F. Supp. 3d 1197, 1206

13   (C.D. Cal. 2018) (“[Plaintiff] agreed in his criminal case to a factual basis, and cannot now pick

14   apart the [police report] that forms that factual basis—revising his own position in an attempt to

15   be consistent with only portions of it—in order to manufacture ‘two isolated factual contexts’ to

16   maintain his claim. Only one factual context . . . exists according to the [plea].”), appeal

17   dismissed sub nom. Winder v. Cty. of San Bernardino, No. 18-56598, 2019 WL 1077010 (9th Cir.

18   Jan. 25, 2019).

19           The court concludes that plaintiff’s first and second causes of action—alleging that

20   defendants searched and seized him and his property in violation of his Fourth Amendment
21   rights—are barred by Heck. Accordingly, the court will grant defendants’ motion to dismiss

22   these two claims without leave to amend. See AmerisourceBergen Corp. v. Dialysist W. Inc., 465

23   F.3d 946, 951 (9th Cir. 2006) (leave to amend need not be granted when amendment would be

24   futile) (citing Bowles v. Reade, 198 F.3d 752, 757 (9th Cir. 1999)); McQuillion v.

25   Schwarzenegger, 369 F.3d 1091, 1099 (9th Cir. 2004) (affirming the dismissal of § 1983

26   complaint without leave to amend because amendment would have been futile due to the
27   applicability of the Heck bar).

28   /////
                                                        16
 1   C.     Plaintiff’s State Law Claims are Barred by Yount

 2          Defendants also move to dismiss plaintiff’s remaining state law claims. Specifically, they

 3   contend that plaintiff’s state law conversion, intentional infliction of emotional distress, false

 4   arrest and imprisonment, negligence, and Bane Act claims are all barred by application of the

 5   holding in Yount v. City of Sacramento, 43 Cal. 4th 885 (2008), California’s state-law equivalent

 6   to Heck. See id. at 902 (“Heck, of course, is a rule of federal law that applies only to federal

 7   causes of action that challenge the validity of a state conviction. But we cannot think of a reason

 8   to distinguish between section 1983 and a state tort claim arising from the same alleged

 9   misconduct . . ..”) (citation omitted); Fetters v. Cty. of Los Angeles, 243 Cal. App. 4th 825, 835

10   (2016) (“In Yount . . ., our Supreme Court adopted Heck . . . .”). Defendants contend that “[f]or

11   the same reasons Heck relief is warranted as to the federal claims, Yount is warranted on the

12   above-specified state claims.” (Doc. No. 28 at 23.) In opposition, plaintiff argues merely that

13   “[f]or the same reasons Heck does not bar [his] claims it does not override his state claims either.”

14   (Doc. No. 31 at 8.)

15          The basis for each of plaintiff’s state law claims asserted in this civil action is that

16   defendants acted without probable cause or reasonable suspicion when they detained him,

17   searched the truck, arrested him, and thereafter searched his house pursuant to a search warrant

18   and seized his property. (See, e.g., Compl. at ¶ 108 (alleging that “Defendants’ conduct in

19   unlawfully and unjustifiably arresting Plaintiff with no probable cause” as the basis for his IIED

20   claim); ¶ 114 (alleging that “Defendants . . . detained Plaintiff without reasonable suspicion” as
21   the basis for his false arrest/imprisonment claims); ¶ 121 (alleging that “Defendants . . . had a

22   legal duty to . . . refrain from searching the Subject Property in the absence of any legal basis for

23   a search” as the basis for his negligence claim); and ¶ 128 (alleging that “Defendants . . .

24   interfered with . . . the rights of Plaintiff Chavez . . . to be free from unreasonable searches and

25   seizures” as the basis for his Bane Act claim).) Plaintiff’s state law claims are therefore barred by

26   Yount for the same reasons that his federal claims alleging Fourth Amendment violations are
27   barred by Heck, namely that plaintiff stipulated as the factual basis for his plea in state court that

28   the officers had reasonable suspicion and/or probable cause to search and seize him and his
                                                        17
 1   property, and his state law claims in this action directly challenge that factual basis. Although

 2   plaintiff’s conversion claim does not allege that the officers lacked probable cause to seize his

 3   belongings, a conversion claim requires proof establishing that the defendant converted the

 4   property by a wrongful act or disposition of property rights. See Spates v. Dameron Hosp. Assn.,

 5   114 Cal. App. 4th 208, 221 (2003). Here, plaintiff stipulated that the officers obtained a search

 6   warrant to search for and seize items from the Property and that probable cause existed. Thus,

 7   plaintiff’s conversion claim is also barred by Yount. Accordingly, the court will also grant

 8   defendants’ motion to dismiss plaintiff’s state law claims for conversion, intentional infliction of

 9   emotional distress, false arrest and imprisonment, negligence, and Bane Act violations without

10   leave to amend. See AmerisourceBergen Corp., 465 F.3d at 951 (leave to amend need not be

11   granted when amendment would be futile).

12   D.      The Court Need Not Address Defendants’ Remaining Arguments

13           Having concluded that each of plaintiff’s causes of action is either barred by Heck or

14   Yount, and that the FAC must therefore be dismissed without leave to amend, defendants’

15   remaining arguments—that California Government Code § 821.6 bars plaintiff’s conversion and

16   negligence claims, and that the items seized by the officers from the Property were within the

17   scope of the search warrant—have been rendered moot. Accordingly, the court need not address

18   those arguments.

19                                             CONCLUSION

20           For the reason explained above:
21           1.     Defendants’ motion to dismiss (Doc. No 28) is granted without leave to amend;

22                  and

23           2.     The Clerk of the Court is directed to close this case.

24   IT IS SO ORDERED.
25
          Dated:   March 12, 2020
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                       18
